UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012. or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number:000-17007 Republic First Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2486815 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 South 16th Street, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip code) 215-735-4422 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES[X ]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-Accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[]NO[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 per share Title of Class Number of Shares Outstanding as of November 06, 2012 REPUBLIC FIRST BANCORP, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part I:Financial Information Page Item 1. Financial Statements Consolidated balance sheets as of September 30, 2012 and December 31, 2011(unaudited) 1 Consolidated statements of operations for the three and nine months ended September 30, 2012 and 2011 (unaudited) 2 Consolidated statements of comprehensive income (loss) for the three and nine months ended September 30, 2012 and 2011 (unaudited) 3 Consolidated statements of cash flows for the nine months ended September 30, 2012 and 2011 (unaudited) 4 Consolidated statements of changes in shareholders’ equity for the nine months ended September 30, 2012 and 2011 (unaudited) 5 Notes to consolidated financial statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 49 Part II:Other Information Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 51 Item 6. Exhibits 51 Signatures 52 Republic First Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets September 30, 2012 and December 31, 2011 (Dollars in thousands, except per share data) (unaudited) September 30, 2012 December 31, 2011 ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity, at amortized cost (fair value of $69 and $144, respectively) 66 Restricted stock, at cost Loans held for sale Loans receivable (net of allowance for loan losses of $9,798and $12,050, respectively) Premises and equipment, net Other real estate owned, net Accrued interest receivable Bank owned life insurance Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits: Demand – non-interest bearing $ $ Demand – interest bearing Money market and savings Time Deposits Total Deposits Accrued interest payable Other liabilities Subordinated debt Total Liabilities Shareholders’ Equity Preferred stock, par value $0.01 per share: 10,000,000 shares authorized; no shares issued as of September 30, 2012 and December 31, 2011 - - Common stock, par value $0.01 per share: 50,000,000 shares authorized; shares issued 26,501,742 as of September 30, 2012 and December 31, 2011 Additional paid in capital Accumulated deficit ) ) Treasury stock at cost (416,303 shares) ) ) Stock held by deferred compensation plan ) ) Accumulated other comprehensive income (loss) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ (See notes to consolidated financial statements) 1 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2012 and 2011 (Dollars in thousands, except per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Interest income: Interest and fees on taxable loans $ Interest and fees on tax-exempt loans 63 78 Interest and dividends on taxable investment securities Interest and dividends on tax-exempt investment securities Interest on federal funds sold and other interest-earning assets 54 34 82 Total interest income Interest expense: Demand- interest bearing Money market and savings Time deposits Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Loan advisory and servicing fees Gain on sales of SBA loans Service fees on deposit accounts Legal settlements 50 Gain on sale of investment securities - Other-than-temporary impairment losses - ) ) ) Portion recognized in other comprehensive income (before taxes) - 5 2 7 Net impairment loss on investment securities - ) ) ) Bank owned life insurance income 20 40 55 Other non-interest income 53 Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy Depreciation and amortization Legal Other real estate owned Advertising 57 70 Data processing Insurance Professional fees Regulatory assessments and costs Taxes, other Other operating expenses Total non-interest expense Income (loss) before provision (benefit) for income taxes ) Provision (benefit) for income taxes ) ) ) Net income (loss) $ ) Net income (loss) per share: Basic $ ) Diluted $ ) (See notes to consolidated financial statements) 2 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) For the Three and Nine Months Ended September 30, 2012 and 2011 (Dollars in thousands) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) $ ) Other comprehensive income (loss), net of tax Unrealized gain on securities (pre-tax $1,854, $125, $2,459, and $2,993, respectively) 80 Reclassification adjustment for securities gains (pre-tax $-, $640, $774, and $640, respectively) - ) ) ) Reclassification adjustment for impairment charge (pre-tax $-, $40, $31, and $42, respectively) - 26 20 27 Total other comprehensive income (loss) ) Total comprehensive income (loss) $ ) (See notes to consolidated financial statements) 3 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2012 and 2011 (Dollars in thousands) (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan losses Loss on sale of other real estate owned 10 - Writedown of other real estate owned Depreciation and amortization Stock based compensation Gain on sale of investment securities ) ) Impairment charges on investment securities 31 42 Amortization of premiums/(discounts) on investment securities 45 Proceeds from sales of SBA loans SBA loans originated for sale ) ) Gains on sales of SBA loans originated for sale ) ) Increase in value of bank owned life insurance ) ) Increase in accrued interest receivable and other assets ) ) (Decrease) increase in accrued interest payable and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchase of investment securities available for sale ) ) Proceeds from the sale of securities available for sale Proceeds from the maturity or call of securities available for sale Proceeds from the maturity or call of securities held to maturity 74 8 Proceeds from redemption of FHLB stock Net increase in loans ) ) Net proceeds from sale of other real estate owned Premises and equipment expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net increase in demand, money market and savings deposits Net (decrease) increase in time deposits ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosures: Interest paid $ $ Non-cash transfers from loans to other real estate owned $ $ (See notes to consolidated financial statements) 4 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity For the Nine Months Ended September 30, 2012 and 2011 (Dollars in thousands) (unaudited) Common Stock Additional Paid in Capital Accumulated Deficit Treasury Stock Stock Held by Deferred Compensation Plan Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance January 1, 2012 $ $ $ ) $ ) $ ) $ ) $ Total comprehensive income Stock based compensation Balance September 30, 2012 $ $ $ ) $ ) $ ) $ $ Balance January 1, 2011 $ $ $ ) $ ) $ ) $ ) $ Total comprehensive income (loss) ) ) Stock based compensation Balance September 30, 2011 $ $ $ ) $ ) $ ) $ $ (See notes to consolidated financial statements) 5 Republic First Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) Note 1:Basis of Presentation Republic First Bancorp, Inc. (the “Company”) is a corporation incorporated under the laws of the Commonwealth of Pennsylvania and a registered bank holding company.The Company offers a variety of retail and commercial banking services to individuals and businesses throughout the Greater Philadelphia and Southern New Jersey area through its wholly-owned subsidiary, Republic First Bank (“Republic” or the “Bank”) which does business under the name Republic Bank.The Company also has three unconsolidated subsidiaries, which are statutory trusts established by the Company in connection with its sponsorship of three separate issuances of trust preferred securities. The Company and Republic encounter vigorous competition for market share in the geographic areas they serve from bank holding companies, national, regional and other community banks, thrift institutions, credit unions and other non-bank financial organizations, such as mutual fund companies, insurance companies and brokerage companies. The Company and Republic are subject to regulations of certain state and federal agencies. These regulatory agencies periodically examine the Company and Republic for adherence to laws and regulations. As a consequence, the cost of doing business may be affected. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Republic. The Company follows accounting standards set by the Financial Accounting Standards Board (“FASB”).The FASB sets accounting principles generally accepted in the United States of America (“U.S. GAAP”) that are followed to ensure consistent reporting of financial condition, results of operations, and cash flows. The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. GAAP for interim financial information and with the instructions to United States Securities and Exchange Commission (“SEC”) Form 10-Q and Article 10 of SEC Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for financial statements for a complete fiscal year.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine month periods ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. All significant inter-company accounts and transactions have been eliminated in the consolidated financial statements. The Company has evaluated subsequent events through the date of issuance of the financial data included herein. Note 2:Summary of Significant Accounting Policies Risks and Uncertainties The earnings of the Company depend primarily on the earnings of Republic.The earnings of Republic are dependent primarily upon the level of net interest income, which is the difference between interest earned on its interest-earning assets, such as loans and investments, and the interest paid on its interest-bearing liabilities, such as deposits and borrowings. Accordingly, the Company’s results of operations are subject to risks and uncertainties surrounding Republic’s exposure to changes in the interest rate environment.Prepayments on residential real estate mortgage and other fixed rateloans and mortgage-backed securities vary significantly and may cause significant fluctuations in interest margins. 6 Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make significant estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates are made by management in determining the allowance for loan losses, carrying values of other real estate owned, assessment of other than temporary impairment (“OTTI”) of investment securities, impairment of restricted stock and the realization of deferred income tax assets. Consideration is given to a variety of factors in establishing these estimates. In estimating the allowance for loan losses, management considers current economic conditions, diversification of the loan portfolio, delinquency statistics, results of internal loan reviews, borrowers’ perceived financial and managerial strengths, the adequacy of underlying collateral, if collateral dependent, or present value of future cash flows, and other relevant factors.Because the allowance for loan losses and carrying value of other real estate owned are dependent, to a great extent, on the general economy and other conditions that may be beyond the Company’s and Republic’s control, the estimates of the allowance for loan losses and the carrying values of other real estate owned could differ materially in the near term. In estimating OTTI of investment securities, securities are evaluated on at least a quarterly basis, and more frequently when market conditions warrant such an evaluation, to determine whether a decline in their value is other than temporary.To determine whether a loss in value is other than temporary, management utilizes criteria such as the reasons underlying the decline, the magnitude and duration of the decline, the intent to hold the security and the likelihood of the Company not being required to sell the security prior to an anticipated recovery in the fair value.The term “other than temporary” is not intended to indicate that the decline is permanent, but indicates that the prospect for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of investment.Once a decline in value is determined to be other than temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. In estimating impairment of restricted stock, management’s determination of whether these investments are impaired is based on the assessment of the ultimate recoverability of the cost rather than by recognizing temporary declines in value.The determination of whether a decline affects the ultimate recoverability of the cost is influenced by criteria such as (1) the significance of the decline in net assets of the Federal Home Loan Bank of Pittsburgh (“FHLB”) and the length of time this situation has persisted, (2) commitments by the FHLB to make payments required by law or regulation and the level of such payments in relation to the operating performance of the FHLB, and (3) the impact of legislative and regulatory changes on institutions and accordingly, on the customer base of the FHLB. In evaluating the Company’s ability to recover deferred tax assets, management considers all available positive and negative evidence.Management also makes assumptions on the amount of future taxable income, the reversal of temporary differences and the implementation of feasible and prudent tax planning strategies.These assumptions require management to make judgments that are consistent with the plans and estimates used to manage the Company’s business.As a result of cumulative losses in recent years and the uncertain nature of the current economic environment, the Company has decided to currently exclude future taxable income from its analysis on the ability to recover deferred tax assets and has recorded a valuation allowance against its deferred tax assets.An increase or decrease in the valuation allowance would result in an adjustment to income tax expense in the period and could have a significant impact on the Company’s future earnings. 7 Stock-Based Compensation The Company has a Stock Option and Restricted Stock Plan (“Plan”), under which the Company may grant options, restricted stock or stock appreciation rights to the Company’s employees, directors, and certain consultants.Under the terms of the Plan, 1.5 million shares of common stock, plus an annual increase equal to the number of shares needed to restore the maximum number of shares that may be available for grant under the Plan to 1.5 million shares, are available for such grants.As of September 30, 2012, the only grants under the Plan have been option grants.The Plan provides that the exercise price of each option granted equals the market price of the Company’s stock on the date of the grant.Any option granted vests within one to five years and has a maximum term of ten years. The Company utilizes the Black-Scholes option pricing model to calculate the estimated fair value of each stock option granted on the date of the grant.A summary of the assumptions used in the Black-Scholes option pricing model for 2012 and 2011 are as follows: Dividend yield(1) 0.0% 0.0% Expected volatility(2) 53.12% to 54.49% 49.11% Risk-free interest rate(3) 1.01% to 1.61% 2.84% Expected life(4) 7.0 years 7.0 years (1) A dividend yield of 0.0% is utilized because cash dividends have never been paid. (2) Expected volatility is based on Bloomberg’s seven year volatility calculation for “FRBK” stock. (3) The risk-free interest rate is based on the seven year Treasury bond. (4) The expected life reflects a 3 to 4 year “all or nothing” vesting period, the maximum ten year term and review of historical behavior. During the nine months ended September 30, 2012 and 2011, 61,000 shares and 53,500 shares vested, respectively.Expense is recognized ratably over the period required to vest.At September 30, 2012, the intrinsic value of the 964,530 options outstanding was $59,888, while the intrinsic value of the 168,930 exercisable (vested) options was $0. Information regarding stock based compensation at and for the periods ended September 30, 2012 and 2011 is set forth below: Stock based compensation expense recognized Number of unvested stock options Fair value of unvested stock options $ 1,426,878 Amount remaining to be recognized as expense The remaining amount of $548,287 will be recognized as expense through August 2016. Earnings per Share Earnings per share (“EPS”) consists of two separate components: basic EPS and diluted EPS. Basic EPS is computed by dividing net income (loss) by the weighted average number of common shares outstanding for each period presented. Diluted EPS is calculated by dividing net income (loss) by the weighted average number of common shares outstanding plus dilutive common stock equivalents (“CSEs”). CSEs consist of dilutive stock options granted through the Company’s Plan and convertible securities related to the trust preferred securities issued in 2008.In the diluted EPS computation, the after tax interest expense on the trust preferred securities issuance is added back to the net income.For the three and nine months ended September 30, 2012 and 2011, the effect of CSEs and the related add back of after tax interest expense was considered anti-dilutive and therefore was not included in the EPS calculation. 8 The calculation of EPS for the three and nine months ended September 30, 2012 and 2011 is as follows (in thousands, except per share amounts): Three Months Ended September30, Nine Months Ended September 30, Net income (loss) $ ) Weighted average shares outstanding Net income (loss) per share – basic and diluted $ ) Recent Accounting Pronouncements ASU 2011-12 In December 2011, the FASB issued Accounting Standards Update (“ASU”) 2011-12, Deferral of the Effective Date to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update 2011-05.In response to stakeholder concerns regarding the operational ramifications of the presentation of these reclassifications for current and previous years, the FASB deferred the implementation date of this provision to allow time for further consideration.The requirement in ASU 2011-05, Presentation of Comprehensive Income, for the presentation of a combined statement of comprehensive income or separate, but consecutive, statements of net income and other comprehensive income is still effective for fiscal years and interim periods beginning after December 15, 2011 for public companies, and fiscal years ending after December 15, 2011 for nonpublic companies.The adoption of this guidance did not have a material effect on its consolidated financial statements. ASU 2011-05 In June 2011, the FASB issued ASU 2011-05, Presentation of Comprehensive Income, which amends FASB ASC Topic 220, Comprehensive Income.The FASB has issued this ASU to facilitate the continued alignment of U.S. GAAP with International Accounting Standards. The Update prohibits the presentation of the components of comprehensive income in the statement of stockholders’ equity.Reporting entities are allowed to present either: a statement of comprehensive income, which reports both net income and other comprehensive income; or separate statements of net income and other comprehensive income.Under previous GAAP, all three presentations were acceptable.Regardless of the presentation selected, the Company is required to present all reclassifications between other comprehensive and net income on the face of the new statement or statements. The Update is effective for fiscal years and interim periods beginning after December 31, 2011.The adoption of this guidance did not have a material effect on its consolidated financial statements but expanded related disclosures. ASU 2011-04 In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.The FASB has issued this ASU to amend ASC Topic 820, Fair Value Measurements, in order to bring U.S. GAAP for fair value measurements in line with International Accounting Standards. 9 The Update clarifies existing guidance for items such as: the application of the highest and best use concept to non-financial assets and liabilities; the application of fair value measurement to financial instruments classified in a reporting entity’s stockholders’ equity; and disclosure requirements regarding quantitative information about unobservable inputs used in the fair value measurements of level 3 assets. The Update also creates an exception to Topic 820 for entities, which carry financial instruments within a portfolio or group, under which the entity is now permitted to base the price used for fair valuation upon a price that would be received to sell the net asset position or transfer a net liability position in an orderly transaction.The Update also allows for the application of premiums and discounts in a fair value measurement if the financial instrument is categorized in level 2 or 3 of the fair value hierarchy. Lastly, the ASU contains new disclosure requirements regarding fair value amounts categorized as level 3 in the fair value hierarchy such as:disclosure of the valuation process used; effects of and relationships between unobservable inputs; usage of nonfinancial assets for purposes other than their highest and best use when that is the basis of the disclosed fair value; and categorization by level of items disclosed at fair value, but not measured at fair value for financial statement purposes. The Update is effective for interim and annual periods beginning after December 15, 2011.The adoption of this guidance did not have a material effect on its consolidated financial statements but expanded disclosures surrounding fair value. Note 3:Legal Proceedings The Company and Republic are from time to time parties (plaintiff or defendant) to lawsuits in the normal course of business.While any litigation involves an element of uncertainty, management, after reviewing pending actions with its legal counsel, is of the opinion that the liability of the Company and Republic, if any, resulting from such actions will not have a material effect on the financial condition or results of operations of the Company and Republic. Note 4:Segment Reporting The Company has one reportable segment: community banking. The community bank segment primarily encompasses the commercial loan and deposit activities of Republic, as well as consumer loan products in the area surrounding its stores. 10 Note 5:Investment Securities A summary of the amortized cost and market value of securities available for sale and securities held to maturity at September 30, 2012 and December 31, 2011 is as follows: At September 30, 2012 (dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Collateralized mortgage obligations $ $ $
